Citation Nr: 0300173	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for bipolar disorder, formerly diagnosed as manic-
depressive illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied a claim of 
entitlement to a disability evaluation in excess of 70 
percent for manic-depressive illness.  The veteran 
testified at a Travel Board Hearing that was chaired by 
the undersigned in May 1998 in San Juan, Puerto Rico.  
Shortly thereafter, the Board remanded the case, in 
October 1998, for additional development.  The requested 
development was accomplished at the RO level, and the case 
has been returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  The service-connected bipolar disorder, formerly 
diagnosed as manic-depressive illness, is currently 
productive of total industrial (occupational) and social 
impairment, with symptoms including gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, and 
intermittent inability to perform activities of daily 
living.


CONCLUSION OF LAW

The criteria for entitlement to a total (100 percent) 
disability evaluation for bipolar disorder, formerly 
diagnosed as manic-depressive illness, are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.130, 4.132, Part 4, Diagnostic Code 9206 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 
Part 4, Diagnostic Code 9432 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claim 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to 
this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); see also the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types 
of competent evidence that will substantiate his claim for 
a total rating for his service-connected psychiatric 
disability, and of the specific reasons for denying his 
claim.  For instance, by letter dated in August 1994, the 
RO informed the veteran, shortly after receiving his claim 
for an increased rating for his service-connected 
psychiatric disability, that arrangements were being made 
to have him examined and that he would be notified when 
the examination was scheduled.  An examination was 
conducted shortly thereafter, in September 1994, the 
report of which is of record.  Three additional 
psychiatric examinations were thereafter conducted, in 
November 1995, October 1997, and January 2001, and their 
reports have been made part of the veteran's record as 
well.  The record further shows that the RO has made all 
reasonable efforts to secure all pertinent evidence that 
has been identified by the veteran, especially in the form 
of VA medical records, and scheduled the veteran for the 
Travel Board Hearing that was conducted in May 1998, at 
which time the veteran was given an opportunity to provide 
testimony in support of his appeal.

Additionally, it is noted that, in March 1999, and 
pursuant to the instructions in the aforementioned October 
1998 Board Remand, the RO asked the veteran to identify 
any additional sources of medical treatment for his 
service-connected psychiatric disability.  A telephone 
call was received from the veteran several weeks later, 
wherein he indicated that he had not received, nor was he 
receiving, any medical treatment from VA, and said that he 
wanted this information to be in his record for future 
reference.  See VA Form 119, Report of Contact, dated in 
March 1999.  In June 2002, the RO sent the veteran a 
letter informing him of the status of his claim for an 
increased rating, and reminding him of the evidence that 
was needed in order to establish entitlement to the 
benefit sought on appeal.  The veteran was asked again in 
that letter to identify any private medical health care 
providers, and was informed that another VA psychiatric 
examination was being scheduled.  The examination was 
scheduled, but the record shows that the veteran failed to 
report.  Thereafter, by Supplemental Statement of the Case 
issued in July 2002, the veteran was advised of VA's 
redefined duties to assist and notify under the VCAA, and 
of the veteran's responsibility to identify any pertinent 
evidence that might be useful to his case and might not 
yet be of record.

More recently, by letter dated in August 2002, the veteran 
was informed that the development requested by the Board 
in the October 1998 remand had been completed and that, 
consequently, his case was being returned to the Board's 
headquarters in Washington, D.C., for appellate 
disposition.  He was also advised that he could still 
submit additional evidence or argument in support of his 
appeal, directly to the Board.  The veteran has not 
provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Moreover, the 
fact that the benefit sought by the veteran on appeal is 
hereby being granted by the Board would certainly render 
any remaining procedural/duty to assist deficiency 
entirely harmless to the veteran.  Thus, no additional 
assistance to the veteran regarding the matter on appeal 
is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matter on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

The record shows that the RO received the veteran's claim 
for an increased rating for his service-connected 
psychiatric disability in March 1994, at which time the 
disability was diagnosed as manic-depressive illness and 
was rated as 70 percent disabling.  As indicated earlier, 
the veteran has undergone four VA psychiatric examinations 
since that date.  Their reports are discussed in the 
following paragraphs. 

According to the September 1994 VA examination report, the 
veteran said that he had worked on and off on construction 
on multiple occasions, but that he was usually fired 
because of his behavior.  He reported that he had not 
worked for over a year and said that he was not following 
an organized psychiatric treatment, but that he would 
occasionally go to a family doctor in Coamo or to another 
doctor in Ponce.  He seemed quite sad, was "cryful," and 
complained of severe depression.  He carried himself 
appropriately and was cooperative, but looked rather 
tense, restless, particularly depressed, and sad.  He 
expressed himself freely, and was coherent and not 
delusional, but he had a floating anxiety covering a 
depressive component underneath.  He mentioned suicidal 
ruminations, and admitted to drinking alcohol heavily 
every day, particularly at night.  Bipolar disorder 
(currently depressed) was diagnosed.

On re-examination by the same VA psychiatrist in November 
1995, the veteran again reported severe depression and an 
inability to adapt to life in general, with periods during 
which he would get angry and aggressive, particularly at 
home.  He denied, however, any problems with the justice 
system.  The examiner noted that, while dressed casually, 
the veteran did not look very clean and looked rather 
distant, somewhat suspicious, but was nevertheless 
considered in contact [with reality].  No alcohol breath 
was detected.  The veteran seemed to tolerate little.  He 
was oriented in the three spheres, but there was still a 
rather depressive component.  Bipolar disorder, manic, and 
substance use disorder, alcohol-dependent, by history, 
were diagnosed, and a Global Assessment of Functioning 
(GAF) score of "50-60" was assigned.

According to the report of the October 1997 VA psychiatric 
examination, the veteran reported that he had not been 
working, that he was taking two different medicines 
(Trazodone and Lorazepam) for his psychiatric disability, 
and that a third medication (lithium) had been 
discontinued due to liver problems.  The veteran 
acknowledged his past use of drugs and alcohol, but stated 
that he had made a promise to God not to use them anymore, 
which he had kept.  He stated that he had been attending 
church regularly with his wife but that he was 
nevertheless very unstable, and was still suffering from 
episodes of depression during which he would be very 
impulsively aggressive, to the point that he would 
sometimes be afraid of himself.  He indicated that he 
would end up having problems everywhere.  He was described 
as alert and in contact with reality, with no active 
delusions or hallucinations, and not actively suicidal or 
homicidal.  Mood was tense and depressed, and the insight 
was poor and superficial.  Bipolar disorder was diagnosed, 
and a GAF score of "50-60" was assigned.

At the May 1998 Travel Board Hearing, the veteran 
described himself as a very disoriented person, who would 
be either very depressed or very angry, with short periods 
during which he would feel fine.  He stated that he had no 
social life, with no friends or even acquaintances, and an 
almost nonexistent relationship with his own family.  He 
also said that, because of his nervous condition, he had 
not been able to hold a job for over a year and-a-half, 
and reported having had to look for a job 50 or 60 miles 
away from his home because nobody who knew him would 
employ him.  He described his wife as a wonderful person 
who had tolerated him, and loved him, notwithstanding his 
multiple periods of aggressiveness and anger.  He reported 
having to struggle against suicidal and homicidal 
thoughts, and suffering from the effects of his mental 
condition in all aspects of his life.  As a result, he 
said that "I don't have what you would say is a standard 
life."

At the most recent (January 2001) VA psychiatric 
examination, the veteran reported that he was still taking 
medications for his psychiatric disability.  He was 
described as alert and aware of the interview, but very 
hyperactive, restless, "verborrheic," and overtly angry 
towards the examiner when directly asked if he was under 
the effects of any drugs or alcohol.  The veteran was 
drug-tested, and the results came back negative.  Bipolar 
disorder, mixed, was diagnosed, and a GAF score of 50 was 
assigned.

Evidence in the file pertinent to this matter also 
includes an April 2000 decision by a Social Security 
Administration (SSA) Administrative Law Judge finding the 
veteran disabled for SSA purposes since December 1996 on 
account of his "severe impairments" of the back and 
nervous condition.  Portions of that decision that are 
deemed pertinent to the veteran's claim for a total rating 
for his service-connected psychiatric disability read as 
follows:

The written evidence supports a finding 
that the claimant retains the residual 
functional capacity to perform work at 
all exertional levels.  However, he has 
non-exertional limitations that would 
not allow him to understand, remember 
or carry out job instructions on a 
sustained basis, relate normally to co-
workers and supervisors, adapt to a 
regular work setting or meet production 
requirements.  Clinical findings 
reported by the claimant's treating 
sources and consultant examiners show 
that the claimant cannot tolerate 
stressful situations nor daily living 
pressures.  His condition is 
characterized by a depressed mood, 
euphoric and unbearable behavior.  He 
does not relate with neighbors and 
states that in occasions have had 
problems with them.  When he 
decompensates [he] becomes hostile and 
aggressive.  He has episodes of 
increased psychomotor activity, 
irritable mood, moderately diminished 
memory and fair to poor insight.  He 
experiences nightmares, which dates 
back to episodes of the Vietnam War.  
He has been found not capable of 
interpersonal relationships.  The 
claimant testified that he tends to 
remain isolated at home.  He does not 
have a typical daily schedule.  He 
sometimes reads, watch[es] television 
or listen[s] to the radio.

...

Although the claimant acquired 
transferable skills in his past 
relevant job, due to his severe mental 
condition, they cannot be applied to 
meet the requirements of other work.

The claimant's capacity to perform work 
at all exertional levels is reduced by 
the non-exertional limitations that 
narrow the range of work he can 
perform.  He developed a bipolar 
disorder, characterized by a hostile 
and aggressive behavior, which affect 
his capacity to meet the mental demands 
and adjust to a regular work setting. ...

The claimant's medically determinable 
substance abuse disorder is not a 
factor material to the [current] 
finding of disability.  He testified 
that he had stopped [engaging in] 
substance abuse or alcohol [abuse] 
since four to five years ago.

On appeal, the veteran essentially contends that his 
service-connected psychiatric disability is so disabling 
as to warrant a total rating.

Legal analysis

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.

The evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.102 (2002).

At the outset, the Board notes that VA regulations 
pertaining to the evaluation of service-connected mental 
disorders were revised effective in November 1996, while 
the resolution of the present matter was still pending.  
The newly-revised regulations now provide a single set of 
rating criteria, codified at § 4.130, to be applied to all 
service-connected mental disorders, and they now require, 
among other things, that psychiatric diagnoses conform to 
the provisions of the most recent (fourth) edition of the 
American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS ("the DSM IV").  
See 38 C.F.R. § 4.125(a) (2002).

Notwithstanding the above, every appellant has the right 
to have his or her claim for an increased rating reviewed 
under the most favorable version of the applicable 
regulations whenever those regulations are revised while 
the appeal is pending.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In the present case, the record 
shows that the RO has already reviewed this claim under 
both sets of the applicable regulations, i.e., both the 
set containing the rating criteria that were in effect 
prior to the November 1996 revision (codified at 38 C.F.R. 
§ 4.132, Part 4 (1996), hereinafter referred to as "the 
old criteria") and the set that contains the rating 
criteria that came into effect following that revision 
(codified at 38 C.F.R. § 4.130, Part 4 (2002), hereinafter 
referred to as "the new criteria").

Under the old criteria, the current 70 percent rating is 
warranted when the service-connected psychotic disorder is 
productive of lesser symptomatology than that required for 
a total rating but which is, nevertheless, sufficient to 
produce severe impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 
9206 (1996).

Under the new criteria, the current 70 percent rating is 
warranted when the service-connected mental disorder is 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9432 (2002).

Under the old criteria, a 100 percent (total) rating may 
be warranted when there are active psychotic 
manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial adaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9206 (1996).

Under the new criteria, a 100 percent (total) rating may 
be warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9432 (2002).

Additionally, according to the old criteria, the severity 
of a mental disorder is based upon actual symptomatology, 
as it affects social and industrial adaptability, two of 
the most important determinants of disability being the 
time lost from gainful work and the decrease in work 
efficiency.  38 C.F.R. § 4.130 (1996).  Further, according 
to the new criteria, the evaluation of a mental disorder 
should include consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment 
during periods of remission and the rating assigned should 
be based on all the evidence that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a) (2002).

The Board notes, initially, that there were no indications 
shown during the Travel Board Hearing of May 1998 to 
suggest lack of credibility in the veteran's testimony.  
On the contrary, his testimony is fully supported by the 
medical evidence that is of record, which reveals an 
individual who, while alert, well oriented, and in contact 
with reality, suffers from constant, severe bouts of 
depression, with periods of associated hyperactivity, 
restlessness and anger, during which he has said that he 
becomes "very impulsively aggressive," to the point that 
he sometimes is afraid of himself.  His hyperactivity, 
inappropriate behavior, and inability to relate well to 
other people in a social context was clearly demonstrated 
at the January 2001 VA psychiatric examination, which led 
the VA psychiatrist to assign a GAF score of 50, which the 
Board notes represents, under the DSM-IV, serious symptoms 
or any serious impairment in an individual's social and 
occupational functioning.  More recently, the SSA has 
found the veteran to be totally disabled based in part on 
what has been described as a "severe" impairment caused by 
his nervous condition, which the SSA has said is 
characterized by a depressed mood and euphoric and 
unbearable behavior.  The SSA has pointed out, as shown by 
the VA medical evidence of record, that, because of his 
severe nervous condition, the veteran is not capable of 
having interpersonal relationships or obtaining and 
maintaining a job.

Based on the above, and resolving any reasonable doubt in 
favor of the veteran, the Board finds that the service-
connected bipolar disorder is currently productive of 
total industrial (occupational) and social impairment, 
with symptoms including gross impairment in thought 
processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, and 
intermittent inability to perform activities of daily 
living.  In view of this finding, the Board concludes that 
the criteria for entitlement to a total (100 percent) 
disability evaluation for the service-connected bipolar 
disorder, formerly diagnosed as manic-depressive illness, 
are met under both the old and the new rating criteria.


ORDER

A total (100 percent) disability evaluation for the 
service-connected bipolar disorder, formerly diagnosed as 
manic-depressive illness, is granted, subject to the laws 
and regulations governing the award and disbursement of 
monetary benefits.


		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

